** COMMISSIONERS OF THE LAND OFFICE — PROCEDURES FOR CONDUCTING BUSINESS ** IF THE COMMISSIONERS OF THE LAND OFFICE ORIGINALLY FAIL TO INSTITUTE ACTION BECAUSE THERE WERE LESS THAN THREE MEMBERS VOTING AFFIRMATIVELY FOR IT, THE SAME ACTION MAY BE INSTITUTED AT A LATER TIME BY AN AFFIRMATIVE VOTE OF THREE MEMBERS OF THE COMMISSION AND IT IS NOT NECESSARY THAT THE FULL MEMBERSHIP CONCUR.  NO ACTION PREVIOUSLY TAKEN BY THE COMMISSION MAY BE RESCINDED EXCEPT BY UNANIMOUS VOTE OF THE FULL MEMBERSHIP OF THE BOARD OF COMMISSIONERS OF THE LAND OFFICE.  (VOTE TAKEN, UNANIMOUS VOTE, QUORUM, TAKING ACTION, RESCIND, MAJORITY VOTE) CITE: 64 O.S. 154 [64-154], 12A O.S. 1-201 [12A-1-201], 6 O.S. 103 [6-103], 12 O.S. 4 [12-4] (PAUL C. DUNCAN)